Exhibit 12(a) Computation of Ratio Earnings to Fixed Charges (dollars in thousands) Fiscal Year Ended June 30, Earnings: Income (loss) before income taxes $ 56,683 $ 62,402 $ 50,174 Unconsolidated affiliates' interests, net - - - Amortization of capitalized interest 10 10 10 Interest expense and other related financing costs 5,918 7,510 8,778 Interest portion of rent expense (1) 10,460 9,628 9,991 Adjusted earnings $ 73,071 $ 79,550 $ 68,953 Fixed Charges: Interest expense and other related financing costs $ 5,918 $ 7,510 $ 8,778 Interest portion of rent expense (1) 10,460 9,628 9,991 Total fixed charges $ 16,378 $ 17,138 $ 18,769 Ratio of earnings to fixed charges 4.46 4.64 3.67 (1) One-third of rent expense is considered representative of the interest factor within rent expense
